RANDALL DEAN STANCLIFF,               )
                                      )   Rutherford Chancery
      Plaintiff/Appellee,             )   No. 96DR-1280
                                      )
VS.

PATRICIA SUSAN STANCLIFF,
                                      )
                                      )
                                      )
                                          Appeal No.    FILED
                                          01A01-9802-CH-00078
                                      )                  October 16, 1998
      Defendant/Appellant.            )
                                                    Cecil W. Crowson
                                                  Appellate Court Clerk
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE

                APPEAL FROM THE RUTHERFORD CHANCERY
                     AT MURFREESBORO, TENNESSEE

                        HONORABLE DON R. ASH, JUDGE



Roger Hudson, #7014
16 Public Square North
Murfreesboro, Tennessee 37130
ATTORNEY FOR PLAINTIFF/APPELLEE

P. Edward Schell
136 Fourth Avenue South
Franklin, Tennessee 37064
ATTORNEY FOR DEFENDANT/APPELLANT



                            AFFIRMED AND REMANDED.



                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION




CONCUR:
BEN H. CANTRELL, JUDGE


CONCUR IN THE RESULTS:
WILLIAM C. KOCH, JR., JUDGE
RANDALL DEAN STANCLIFF,                         )
                                                )      Rutherford Chancery
       Plaintiff/Appellee,                      )      No. 96DR-1280
                                                )
VS.                                             )
                                                )      Appeal No.
PATRICIA SUSAN STANCLIFF,                       )      01A01-9802-CH-00078
                                                )
       Defendant/Appellant.                     )



                                     OPINION

       In this divorce case, the defendant-wife has appealed from the judgment of the Trial

Court presenting the following issues:

               I.     Whether the Chancery Court erred in finding that
               Appellant was not entitled to an award of rehabilitative
               alimony.

               II.    Whether the Chancery Court erred in finding that
               Appellant was entitled to the sum of Three Thousand Six
               Hundred $3,600.00) Dollars as alimony in solido.


       The plaintiff-husband presents an additional issue claiming attorney’s fee on appeal.



       In contrast to the brevity of the issues, the facts, proceedings and disposition by the Trial

Court are rather lengthy and complicated.



       The complaint, filed by the husband on October 10, 1996, alleged inappropriate marital

conduct and sought an absolute divorce pursuant to T.C.A. § 36-4-103.



       The answer of the wife denied the relevant allegations of the complaint.



       On July 17, 1997, the wife filed a counter-complaint alleging inappropriate marital

conduct seeking an absolute divorce, support and division of marital estate.



       The answer of the husband was a denial of misconduct.


                                               -2-
The judgment of the Trial Court contains the following:

               1.    The Court finds each party has grounds for
       divorce and therefore does hereby grant a divorce to the
       parties and ORDERS the parties are divorced pursuant to
       T.C.A. § 36-4-129.

               2.      As concerns the division of marital property,
       the Joint Stipulation of the parties is adopted by the Court.
                                      ----
               5.      The Court hereby finds and ORDERS that the
       real property of the parties, which property is described in the
       deeds attached hereby as Exhibit “A” and Exhibit “B,”
       including all improvements thereon is found to have a value
       of $116,500.00. The total mortgage debt encumbering said
       property is $14,180.20, such that there remains equity in said
       property of $102,319.80. The Wife shall have thirty (30) days
       from October 14, 1997 to pay to the Husband, in certified
       funds, the sum of $51,159.90 for his ½ interest in the equity
       of said property. If the Wife pays this money to the Husband,
       said property shall be quit-claimed by the Husband to the
       Wife to be hers absolute. If within said thirty (30) day period,
       the Wife does not make the payment as referenced above, the
       property shall immediately be placed for sale at auction to the
       highest bidder with Bob Parks Realty & Auction and the
       property shall be sold no less than 75 days from October 14,
       1997. The parties shall own the property as tenants in
       common pending the equity buy-out of the Wife or the sale of
       the property as referenced herein.

                The Wife shall be responsible for the mortgage debt
       and all other debts associated with the real property until the
       same is sold. If the property is sold at auction, then from the
       equity proceeds of the property shall be subtracted the realtors
       commission, expenses of the auction and the mortgage debt
       to SunTrust to reach the net equity after sale. Each party
       receive ½ of the net equity.
                                    ----
                7.     The Wife is awarded the IRA account in the
       name of the Husband valued at $7,219.49 and shall be
       responsible for any tax consequences that flow with the
       ownership of this IRA in any form.
                                    ----
                8.     The Court finds and hereby ORDERS after full
       consideration of the issue of alimony, including the factors set
       forth in T.C.A. § 36-5-101(d), this is not an appropriate case
       for rehabilitative alimony or long term alimony. The Court
       does, however, find that it is a proper case for alimony in
       solido and does hereby award alimony in solido in the amount
       of $3,600.00 to the Wife. This amount shall be paid to the
       Wife at the time she purchases the equity interest of the
       Husband by subtracting $3,600.00 from his ½ portion of the
       equity, or should the property be auctioned, then the
       $3,600.00 alimony in solido awarded shall be paid to the Wife
       at that time.



                                     -3-
                        10.    The Wife’s request for assistance concerning
                her health insurance has been considered by the court and
                included within the alimony award and therefore this request
                is denied.

                       11.     Each party shall pay their own attorney’s fees
                and their own discretionary costs incurred in this manner.

                       12.  The court costs of this cause shall be equally
                paid by the parties for which execution may issue if
                necessary.



First Issue: Rehabilitive Alimony

        The parties were married March 23, 1986, at which time the husband was 44 years old

and the wife was 39. They separated in September, 1996. The wife suffered from some health

problems, but was working at the time of the separation. She was earning $7.20 per hour at the

time of the trial. At the same time, the husband earned $9.31 per hour. During the marriage the

parties accumulated a considerable marital estate which was divided equally. The portion alloted

to the wife is substantial.



        The factual determinations of a trial judge sitting without a jury are reviewed on appeal

de novo with a presumption of correctness unless the evidence preponderates otherwise. TRAP

Rule 13(d).



        Trial Courts have great latitude of discretion as to the award of alimony. Lancaster v.

Lancaster, Tenn. App. 1984, 671 S.W.2d 501. The award of alimony depends upon the unique

facts of each case.



        T.C.A. § 36-5-101(d) provides that a court may (not must) award rehabilitative alimony

to a disadvantaged spouse.



        Appellant argues that she is economically disadvantaged because the husband makes

$2.11 more per hour than she makes. The statute does not require that spouses share equally



                                               -4-
their joint incomes after they are divorced. Moreover, the amount realized from the division of

marital estate is of considerable weight in determining the allowance of support to a

disadvantaged spouse.



       The wife insists that her earning ability is impaired, but she admits that she is working

and offers no medical evidence of her present or probable future impairment.



       The Trial Court did not commit reversible error in denying rehabilitative alimony.



Second Issue: Alimony in solido

       The wife insists that the $3,600.00 award of alimony in solido is inadequate and requests

this Court to increase it to $36,000. This would be in addition to the husband’s IRA acount of

$7,219.49 which was awarded to the wife.



       This Court finds no error in the cash awards to the wife and affirms same.



Husband’s Issue: Attorney’s fees on appeal

       This Court does not find the wife’s appeal to be frivolous, or any other ground for

awarding fees on appeal to either party.



       The parties should be grateful that they emerged from their marriage in such favorable

financial condition.




                                              -5-
       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed equally. That

is, each party shall pay one-half of same. The cause is remanded to the Trial Court for necessary

further proceedings.



                              AFFIRMED AND REMANDED.




                                                      _________________________________
                                                      HENRY F. TODD
                                                      PRESIDING JUDGE, MIDDLE SECTION




CONCUR:


____________________________
BEN H. CANTRELL, JUDGE


CONCUR IN THE RESULTS:
WILLIAM C. KOCH, JR., JUDGE




                                              -6-